DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d), which papers have been placed of record in the file. 
This application, filed 24-January-2020, claims priority from European Union application EP19305101.8, filed on 25-January-2019.
This application is therefore assigned a prima facie effective filing date of 25-January-2019.

Information Disclosure Statement
The information disclosure statement IDS#1 submitted on 24-January-2020 (6 references) has been considered by the Examiner and made of record in the application file.

Preliminary Amendment
The present Office Action is based on the original patent application filed on 24-January-2020 as modified by the preliminary amendment PA#1 filed on the same date.  
Claims 1-20 are now pending in the present application. 

Claim Objections
Objection is made to claims 7, 8, 10 and 15 because of the following informalities:  
Claim 7 recites: “the function” [line 2], which is more properly “the at least one function”, as introduced in claim 6.
Claim 8 recites: “the function” [line 2,3], which is more properly “the at least one function”, as introduced in claim 6.
Claim 10 recites: “the function” [line 4], which is more properly “the at least one function”, as introduced in claim 6.
Claim 15 recites in part: “….when executed allows to identity the electronic wireless tag…” [line 9-11], which appears to contain typographical and grammatical errors.  This is understood to mean: “when executed allows identification of the electronic wireless tag”.  
Appropriate correction is required.

Claim Interpretation - 35 USC §112(f)
The following is a quotation of 35 USC §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 USC §112(f) is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 USC §112(f):

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 USC §112(f). The presumption that the claim limitation is interpreted under 35 USC §112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 USC §112(f). The presumption that the claim limitation is not interpreted under 35 USC §112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 USC §112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 USC §112(f), except as otherwise indicated in an Office action.

Claims 1, 4, 14, 15 and 17 recite a “receiving means” but where this element is not being interpreted under 35 USC §112(f) because although the claim limitations do not recite sufficient structures, material, or acts to perform the recited function, the specification also fails to describe specific structures for performing the function. 
Because these claim limitations is/are not being interpreted under 35 USC §112(f), they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof, but are interpreted to include any structural element for receiving, in accord with a broad reasonable interpretation of the term. 
If applicant intends to have these limitations interpreted under 35 USC §112(f), applicant may present a sufficient showing that the specification does recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC §112(a)
The following is a quotation of the first paragraph of 35 USC §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-5, 16-18 and 20 are rejected under 35 USC §112(a), as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 3 recites: “the angle” [line 3], and “the determined angle” [line 6], in singular form, with respect to at least two electronic tags placed on the distinct device to a receiving means of the head-mount device, but where the angle to each tag would be different unless exactly collocated. The specification fails to disclose how a single angle is determined with respect to two or more tags on a distinct device, and a single receiving means.
Claim 4 recites: “the angle” [line 2], and “the determined angle” [line 5-6], in singular form, with respect to at least two receiving means placed on the head-mount device to an electronic tag, but where the angle from each receiving means would be different unless exactly collocated. The specification fails to disclose how a single angle is determined with respect to two receiving means and a single tag.
Claim 16 recites: “the angle” [line 2] and “the determined angle” [line 5] presented in singular form, but are presented with respect to at least two electronic tags placed on the distinct device to a receiving means of the head-mount device, and where the angle to each tag would be different unless exactly collocated. The specification fails to disclose how a single angle is determined with respect to two or more tags on a distinct device, and a single receiving means.
Claim 17 recites: “the angle” [line 2], and “the determined angle” [line 5-6], presented in singular form, with respect to at least two receiving means placed on the head-mount device to an electronic tag, but where the angle from each receiving means would be different unless exactly collocated. The specification fails to disclose how a single angle is determined with respect to two receiving means and a single tag.
Claims 5, 18 and 20 are rejected, as depending from a rejected claim

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 USC §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 4, 14, 15 and 17 recite the limitation “receiving means”, which invokes 35 USC §112(f). The written description, however, fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 USC §112(b).
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 USC §112(f); 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 USC §132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 USC §132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 USC §132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites: “the stored data” [line 10] for which there is no proper antecedent. It is assumed that the storing of the received data is intended. The claim also recites “the device” [line 13] for which there is no specific antecedent, and where both a head-mounted device and a distinct device have been previously introduced.
Claim 2 recites: “the distance” [line 2] for which there is no proper antecedent.
Claim 3 recites: “the angle” [line 3], and “the determined angle” [line 6], in singular form, with respect to at least two electronic tags placed on the distinct device to a receiving means of the head-mount device, but where the angle to each tag would be different unless exactly collocated.
Claim 4 recites: “the angle” [line 2], and “the determined angle” [line 5-6], in singular form, with respect to at least two receiving means placed on the head-mount device to an electronic tag, but where the angle from each receiving means would be different unless exactly collocated.
Claim 7 recites: “the activation” [line 3] for which there is no proper antecedent.
Claim 10 recites: “the optical function” [line 5] for which there is no proper antecedent.
Claim 12 and 13 recite: “the wearer” [line 4] for which there is no proper antecedent.
Claim 13 recites: “the wearer” [line 4] for which there is no proper antecedent.
Claim 14 recites: “the distinct device” [line 6-7], “the receiving means” [line 7], and “the memory” [line 10], for which no proper antecedent exists. The claim recites: “the stored data” [line 10], for which there is no proper antecedent. The claim also recites “the device” [line 12] for which there is no specific antecedent, and where both a head-mounted device and a distinct device have been previously introduced.
Claim 15 recites: “the tag data” [line 5] for which there is no proper antecedent.
Claim 16 recites: “the angle” [line 2], “the received tag data” [line 4] and “the determined angle” [line 5] are without proper precedent. In addition, “the angle” and “the determined angle” are presented in singular form, but are presented with respect to at least two electronic tags placed on the distinct device to a receiving means of the head-mount device, and where the angle to each tag would be different unless exactly collocated.
Claim 17 recites: “the angle” [line 2], and “the determined angle” [line 5], are without proper precedent. In addition, “the angle” and “the determined angle” are presented in singular form, with respect to at least two receiving means placed on the head-mount device to an electronic tag, but where the angle from each receiving means would be different unless exactly collocated.
Claim 18 recites: “the viewing distance” [line 3] for which there is no proper antecedent.
Claims 1-13 and 16-20 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1, 2, 6-10, 13-15 and 19 are rejected under 35 USC §103 as unpatentable over Chang (United States Patent Application Publication # US 20008/0191846 A1).
Consider claim 1:   Method implemented with a head-mounted device for identifying a distinct device within a given range distance of the head-mounted device, the head-mounted device comprises receiving means adapted to receive wireless signals and a memory adapted to store data, Chang discloses an apparatus and related method for identifying and locating one or more RFID tagged items within receiving range (a given range/distance) of a portable RFID tag locator (102/202/302) [Title; Abstract; Fig. 1-3; Para. 0001, 0010-0013, 0024], specifically that the portable RFID tag locator may be implemented as a headset or goggles (202) [Fig. 2, Para. 0019], the RFID tag locator includes a transceiver (110) (transmitting and receiving means) [Fig. 1; Para. 0016], and comprising, or connected to, a database (132) memory [Fig. 1, 5; Para. 0014, 0030-0032], the method comprising:
- a tag data receiving step during which tag data identifying at least one electronic wireless tag placed on the distinct device are received by the receiving means of the head-mounted device, that signals from one or more tags attached to items are received and processed (converted to digital data) [Fig. 4; Para. 0017, 0028; claim 1];
- a storing step during which the stored data comprising the tag data are stored in the memory of the head-mounted device, (404) that an index of received signals is generated, and that received information may be used to update the database, and processed for display by the portable device [Fig. 3-4; Para. 0024, 0028-0029].
- an identification step during which the device is identified based on the stored data; (406) that tag identifiers are received and correlated with product information stored in the database, [Fig. 3-4; Para. 0025, 0029, claim 4, 6].
Chang does not specifically disclose that the database memory resides in the portable RFID tag locator device.
Chang, does, however, disclose the that locator device comprises memory for programming, processing and storage, and that in various embodiments a database stores updated information comprising identity and location data, and which is updated.
It would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that tag and product identification and location be stored on the portable device, because: (a) distributed vs. central processing (and storage) alternatives are well-known and established in the art, (b) it is necessary that this information be stored on the portable device, at least temporarily, during period when this information is received, processed or displayed, and (c) it would be beneficial to store at least a copy of a portion of the database on the portable device, so that it may retain function during time when communication to a central database is not possible.
Consider claim 2 and as applied to claim 1:   The method according to claim 1, further comprising a distance determining step during which the distance between the head-mounted device and the distinct device is determined based on the received tag data, and wherein the determined distance is stored in the memory of the head-mounted device, so that the stored data further comprise distance data. The portable device determines angle and distance to tags, ad processes these to obtain tag (and attached object) location (406) [Fig. 1, 3-4; Para. 0017, 0023-0024, 0029; claim 1]. 
Consider claim 6 and as applied to claim 1:   The method according to claim 1, wherein the head-mounted device further comprises a function controller adapted to control at least one function of the head-mounted device and the method further comprises a function modifying step during which said at least one function of the head-mounted device is modified based on the stored data. Chang discloses that based on the determined product information and location (distinct device) that information is displayed on the portable device (headset) (408) [Fig. 2-4; Para. 0020-0021, 0026, 0029]. 
Consider claim 7 and as applied to claim 6:   The method according to claim 6, wherein the modification of the function of the head-mounted device comprises acting on the activation of said function. Chang discloses activation of the display to show information about the product (distinct device) associated with the received and processed tag information (see also discussion with respect to claim 6) [Fig. 2-4; Para. 0020-0021, 0026, 0029].
Consider claim 8 and as applied to claim 6:   The method according to claim 6, wherein the modification of the function of the head-mounted device comprises adapting the function. Chang also discloses that displayed stored (and displayed) information may be updated based on the received information, and that the location on the headset display where the information is to be shown may be determined and moved according the received and processed information (a head movement, for example) (an adaption of the display function) (see also discussion with respect to claim 6) [Fig. 2-4; Para. 0020-0021].
Consider claim 9 and as applied to claim 6:   The method according to claim 6, wherein the at least one function of the head- mounted device comprises at least a notification function adapted to send a notification to the wearer. Chang specifically discloses the display of information related to the detected and received object tag (distinct device) (a notification) (see also discussion with respect to claim 6) [Fig. 2-4; Para. 0018, 0021].
Consider claim 10 and as applied to claim 6:   The method according to claim 6, wherein the head-mounted device further comprises at least a controllable active optical lens, and wherein the function of the head-mounted device modified during the function modifying step is the optical function of the active optical lens. Chang discloses display of product information on a transparent headset lens as an overlay, the content and location of which are based on the processed tag information, and where a display is an optical function. [Fig. 2; 0018-0020].
Consider claim 13 and as applied to claim 1:   The method according to claim 1, wherein the method further comprises a data processing step during which the stored data are processed to determine at least part of a visual profile of the wearer of the head-mounted device. Chang discloses the monitoring (and therefore storing) of user’s direction of sight (visual profile) so that the product information displayed moves on the display as the user turns his head [Para. 0019-0021].
Consider claim 14:   A head-mounted device comprising one or more stored sequences of instructions that are accessible to a processor, and which, when executed by the processor, Chang discloses an apparatus and related method for identifying and locating one or more RFID tagged items within receiving range (a given range/distance) of a portable RFID tag locator (102/202/302) [Title; Abstract; Fig. 1-3; Para. 0001, 0010-0013, 0024], specifically that the portable RFID tag locator may be implemented as a headset or goggles (202) [Fig. 2, Para. 0019], that the portable RFID tag locator comprises one or more processors (304, 308, 312, 502) and associated memory which store program instructions for performing the disclosed method [Fig. 3, 5, Para. 0030-0036], the RFID tag locator includes a transceiver (110) (transmitting and receiving means) [Fig. 1; Para. 0016], and comprising, or connected to, a database (132) memory [Fig. 1, 5; Para. 0014, 0030-0032], causes the processor to carry out a method comprising:
- a tag data receiving step during which tag data identifying an electronic wireless tag placed on the distinct device are received by the receiving means of the head-mounted device, that signals from one or more tags attached to items are received and processed (converted to digital data) [Fig. 4; Para. 0017, 0028; claim 1];
- a storing step during which the stored data comprising the tag data are stored in the memory of the head-mounted device, (404) that an index of received signals is generated, and that received information may be used to update the database, and processed for display by the portable device [Fig. 3-4; Para. 0024, 0028-0029];
- an identification step during which the device is identified based on the stored data; (406) that tag identifiers are received and correlated with product information stored in the database [Fig. 3-4; Para. 0025, 0029, claim 4, 6].
Chang does not specifically disclose that the database memory resides in the portable RFID tag locator device.
Chang, does, however, disclose the that locator device comprises memory for programming, processing and storage, and that in various embodiments a database stores updated information comprising identity and location data, and which is updated.
It would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that tag and product identification and location be stored on the portable device, because: (a) distributed vs. central processing (and storage) alternatives are well-known and established in the art, (b) it is necessary that this information be stored on the portable device, at least temporarily, during period when this information is received, processed or displayed, and (c) it would be beneficial to store at least a copy of a portion of the database on the portable device, so that it may retain function during time when communication to a central database is not possible.
Consider claim 15:   A system, Chang discloses an apparatus (system) and related method for identifying and locating one or more RFID tagged items within receiving range (a given range/distance) of a portable RFID tag locator (102/202/302) [Title; Abstract; Fig. 1-3; Para. 0001, 0010-0013, 0024], comprising:
- at least an electronic wireless tag, the at least one electronic tag emitting an identifying wireless signal, one or more tags (104, 106) the tags transmitting an identifier [Fig. 1; Para. 0012]
- at least a head-mounted device, wherein the portable RFID tag locator may be implemented as a headset or goggles (202) [Fig. 2, Para. 0019], comprising:
receiving means adapted to receive the tag data, the tag data corresponding to the wireless signals of the electronic wireless tag, the RFID tag locator includes a transceiver (110) (transmitting and receiving means) for communicating with the tags [Fig. 1; Para. 0016], and
a memory adapted to store the received tag data and comprising, or connected to, a database (132) memory [Fig. 1, 5; Para. 0014, 0030-0032], and comprising an executable program that when executed allows to identity the electronic wireless tag based on the received tag data; and that the portable RFID tag locator comprises one or more processors (304, 308, 312, 502) and associated memory which store program instructions for performing the locator device functions [Fig. 3, 5, Para. 0030-0036].
Chang does not specifically disclose that the database memory resides in the portable RFID tag locator device.
Chang, does, however, disclose the that locator device comprises memory for programming, processing and storage, and that in various embodiments a database stores updated information comprising identity and location data, and which is updated.
It would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that tag and product identification and location be stored on the portable device, because: (a) distributed vs. central processing (and storage) alternatives are well-known and established in the art, (b) it is necessary that this information be stored on the portable device, at least temporarily, during period when this information is received, processed or displayed, and (c) it would be beneficial to store at least a copy of a portion of the database on the portable device, so that it may retain function during time when communication to a central database is not possible.
Consider claim 19 and as applied to claim 2:   The method according to claim 2, wherein the head-mounted device further comprises a function controller adapted to control at least one function of the head-mounted device and the method further comprises a function modifying step during which said at least one function of the head-mounted device is modified based on the stored data. Chang specifically discloses an LSD controller (314) for controlling display function, and a step (408) for generation of display information (modification of display functioning) [Fig. 3-4; Para. 0026, 0029].

Claims 3-5, 16-18 and 20 are rejected under 35 USC §103 as unpatentable over Chang (United States Patent Application Publication # US 20008/0191846 A1) in view of Nikitin et al. (United States Patent Application Publication # US 2010/0328073 A1, hereinafter Nikitin, and Ishikawa et al. (United States Patent Application Publication # US 2015/0049002 A1), hereinafter Ishikawa.
Consider claim 3 and as applied to claim 1:   The method according to claim 1, further comprising an angle determining step during which the angle between the head-mounted device and at least two electronic tags placed on the distinct device is determined based on the received tag data, and wherein the determined angle is stored in the memory of the head-mounted device, so that the stored data further comprise angle data.
Chang discloses a portable electronic device, which may be a headset or goggles, for interrogating and locating proximate RFID tags, and which comprises a wave angle processer for determining angle, and discloses the use of multiple tags attached to multiple products (distinct device), but discloses only a single tag attached to a particular product [Fig.1- 2, Para. 0012, 0015, 0019].
Nikitin, however, discloses a system and method for determining position size and movement of RFID tagged objects [Title; Abstract; Fig. 2; Para. 0057-0059, 0064-0065] and particularly methods for locating and tracking an object comprising two (physically separated) tags from a single RFID reader antenna (a SAMT system).
Chang also discloses storing position in terms of distance and lateral distance, rather than distance and angle, but where these are related by trigonometric function, and where one of ordinary skill would understand and find obvious that these are notational alternatives for expressing relative position.  In addition, it is known to store angle (bearing or azimuth) in analogous prior art.
Ishikawa, for example, discloses a head-mounted display apparatus, and particularly that objects for display are stored in memory with coordinates in distance and angle format [Title; Abstract; Fig. 1, 2, 7; Para. 0007-0014, 0108-0109].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to locate an object by attaching two (or more) physically separated tags to an object, and interrogating the tags from a single transceiver (SAMT system) in order to locate (relative position) an RFID tag as taught by Nikitin, and also to store relative position in distance and angle format as taught by Ishikawa, applied to an apparatus and method for identifying and locating one or more RFID tagged items within receiving range of a head mounted RFID tag locator as taught by Chang, by attaching tags to different places on a particular object, as a proven technique for determining relative location and tracking a tagged object, and as an established and known format for expressing relative position.
Consider claim 4 and as applied to claim 1:   The method according to claim 1, further comprising an angle determining step during which the angle between at least two receiving means of the head-mounted device and an electronic tag placed on the distinct device is determined based on the received tag data, and wherein the determined angle is stored in the memory of the head-mounted device, so that the stored data further comprise angle data. 
Chang discloses a portable electronic device, which may be a headset or goggles, for interrogating and locating proximate RFID tags, and which comprises a wave angle processer for determining angle, but discloses only a single transceiver (110) (receiving means) rather than the two as claimed [Fig.1- 2, Para. 0012, 0016, 0019].
Nikitin, however, discloses a system and method for determining position size and movement of RFID tagged objects [Title; Abstract; Fig. 7B; Para. 0057-0059, 0064-0065] and particularly methods for locating and tracking an object using two (physically separated) RFID reader antennas (a MAST system).
Chang also discloses storing position in terms of distance and lateral distance, rather than distance and angle, but where these are related by trigonometric function, and where one of ordinary skill would understand and find obvious that these are notational alternatives for expressing relative position.  In addition, it is known to store angle (bearing or azimuth) in analogous prior art.
Ishikawa, for example, discloses a head-mounted display apparatus, and particularly that objects for display are stored in memory with coordinates in distance and angle format [Title; Abstract; Fig. 1, 2, 7; Para. 0007-0014, 0108-0109].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use two (or more) physically separated antennas (receiving means) in order to locate (relative position) an RFID tag as taught by Nikitin, and also to store relative position in distance and angle format as taught by Ishikawa, applied to an apparatus and method for identifying and locating one or more RFID tagged items within receiving range of a head mounted RFID tag locator as taught by Chang, by attaching antennas to different places on the headset, as a proven technique for determining relative location and tracking a tagged object, and as an established and known format for expressing relative position.
Consider claim 5 and as applied to claim 3:   The method according to claim 3, wherein the method further comprises a viewing distance determining step during which the viewing distance of a wearer of the head-mounted device is determined based on the stored data. Chang specifically discloses a step (406) of processing information associated the RFID tag location, and where this processing specifically includes calculating distance [Fig. 4; Para. 0010, 0023, 0029; claim 3].
Consider claim 16 and as applied to claim 2:   The method according to claim 2, further comprising an angle determining step during which the angle between the head-mounted device and at least two electronic tags placed on the distinct device is determined based on the received tag data, and wherein the determined angle is stored in the memory of the head-mounted device, so that the stored data further comprise angle data. This claim is rejected based on the same references, citations and analysis as for claim 3 previously.
Consider claim 17 and as applied to claim 2:   The method according to claim 2, further comprising an angle determining step during which the angle between at least two receiving means of the head-mounted device and an electronic tag placed on the distinct device is determined based on the received tag data, and wherein the determined angle is stored in the memory of the head-mounted device, so that the stored data further comprise angle data. This claim is rejected based on the same references, citations and analysis as for claim 4 previously.
Consider claim 18 and as applied to claim 4:   The method according to claim 4, wherein the method further comprises a viewing distance determining step during which the viewing distance of a wearer of the head-mounted device is determined based on the stored data. Chang also discloses a step (406) of processing information associated the RFID tag location, and where this processing specifically includes calculating distance [Fig. 4; Para. 0010, 0023, 0029; claim 3].
Consider claim 20 and as applied to claim 3:   The method according to claim 3, wherein the head-mounted device further comprises a function controller adapted to control at least one function of the head-mounted device and the method further comprises a function modifying step during which said at least one function of the head-mounted device is modified based on the stored data. Chang discloses that based on the determined product information and location (distinct device) that information is displayed on the portable device (headset) (408) [Fig. 2-4; Para. 0020-0021, 0026, 0029].

Claims 11 and 12 are rejected under 35 USC §103 as unpatentable over Chang (United States Patent Application Publication # US 20008/0191846 A1) in view of Kennedy et al. (United States Patent Application Publication # US 2015/0138427 A1, hereinafter Kennedy.
Consider claim 11 and as applied to claim 10:   The method according to claim 10, wherein the modified active optical function is an active transmission function and wherein during the function modifying step the transmission function is modified based on the stored data.
Chang discloses Chang a portable electronic device, which may be a headset or goggles, for interrogating and locating proximate RFID tags, and also the use of a camera [Fig. 2; Para. 0019-0022], but does not disclose control of an active transmission function, such as dioptric (focal length) function.  This was known in the prior art, however, and for example:
Kennedy discloses location-tag camera focusing systems, and specifically the use of a distance computation unit (161) to control and optimize camera focus based on a determined distance to locator tags (116) [Title; Abstract; Fig. 3, 6-8; Para. 0055-0056; 0074].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use distance calculated from a tag to control focal length of a camera (or other optical device) to as taught by Kennedy, and applied to an apparatus and method for identifying and locating one or more RFID tagged items within receiving range of a head mounted RFID tag locator as taught by Chang, in order that focus of a camera or googles are optimized to present a clear image, and/or to correct for individual user requirements.
Consider claim 12 and as applied to claim 10:   The method according to claim 10, wherein the modified active optical function is an active dioptric function and wherein during the function modifying step the dioptric function is modified to be adapted to the wearer based on the stored data. This claim is rejected based on the same references, citations and analysis as for claim 11 previously.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Lin, et al. (U.S. Patent Application Publication # US 2011/0102149 A1) disclosing a system and method for operating an RFID system with head tracking.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/STEPHEN R BURGDORF/  Examiner, Art Unit 2684